Filed 8/20/21 P. v. Venegas CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                          H047758
                                                                     (Monterey County
             Plaintiff and Respondent,                                Super. Ct. Nos. SS170202,
                                                                      18CR008237)
             v.

 OSCAR VENEGAS,

             Defendant and Appellant.


                                                   THE COURT1
         Defendant Oscar Venegas appeals from judgments entered after he pleaded guilty
to sexual assault offenses and admitted violating his mandatory supervision exclusively
on the basis of the new charges. On appeal he contends that the trial court erred in
denying him presentence custody credits. The Attorney General concedes that Venegas
is entitled to the additional credits and requests that this court order the superior court
clerk to modify the abstract to add an additional 212 days of actual credits. We will
direct the modification and as modified, we will affirm the judgment.
                                   I. PROCEDURAL BACKGROUND
         While serving a term of mandatory supervision after pleading guilty to felony
burglary in 2018 (case number SS170202A [“burglary case”]), Venegas was arrested and
then charged on August 30, 2018, with committing a forcible lewd act on a child (Pen.

         1
             Before Greenwood, P.J., Grover, J. and Danner, J..
Code, § 288, subd. (b)(1))2, assault with a deadly weapon (§ 245, subd. (a)(1)), two
counts of assault with intent to commit a sexual offense (§ 220, subd. (a)(2)), two counts
of first degree residential robbery (§ 211), and first degree residential burglary (case
number 18CR008237 [“sexual assault case”]). The same day, the probation department
filed a petition to revoke Venegas’s mandatory supervision solely on the ground that he
had been arrested for burglary (§ 459), sexual assault (§ 243.4), and assault (§ 245, subd.
(a)) committed on August 22, 2018.
       On September 3, 2019, Venegas pleaded no contest to two counts of violating
section 220, subdivision (a)(2) and admitted the section 12022, subdivision (b)(2) deadly
weapon enhancement, in the sexual assault case. Venegas also admitted violating the
terms of his mandatory supervision in the burglary case. On October 15, 2019, pursuant
to the plea agreement, the trial court sentenced defendant to 20 years in the sexual assault
case. The court then sentenced Venegas to three years in the burglary case, to run
concurrently with the 20-year sexual assault case term. The court set a hearing on the
issue of presentence custody credits.
       Venegas was taken into custody on August 28, 2018, and remained in custody on
the sexual assault case through sentencing. His term of mandatory supervision on the
burglary case was deemed to be complete on March 27, 2019. The probation
department’s presentencing report concluded that Venegas was not eligible for any
presentence credits between August 28, 2018, and March 27, 2019, a total of 212 days.
The probation department calculated the actual days of presentence credit between March
28, 2019, and the date set for sentencing date, October 14, 2019, as 202 actual days.
After the hearing on October 24, 2019, the trial court set credit for time served at 211
actual days, with 32 good-time credits, for a total of 243 days. The court rejected




       2
           All further unspecified statutory references are to the Penal Code.
                                               2
Venegas’s argument that he was entitled to an additional presentence credit of 212 days
for time served between August 28, 2018, and March 27, 2019.
       Venegas filed a notice of appeal in the burglary case on January 3, 2020, and on
August 19, 2020, this court granted Venegas’s motion for constructive filing of his notice
of appeal in the sexual assault case. On April 16, 2021, this court granted Venegas’s
application for relief from default and request for permission to seek a certificate of
probable cause in the superior court. On April 26, 2021, the trial court granted the
certificate of probable cause.
                                   II.    DISCUSSION
       On appeal Venegas contends that he is entitled to an additional 212 days of actual
credits for the time served between his arrest for the sexual assault charge and the time
his supervision ended. He requests that this court direct the superior court clerk to amend
the abstract of judgment to add the additional credits. The Attorney General concedes
and joins Venegas’s request that the additional credits be added by amending the abstract.
       The trial court concluded that Venegas was not entitled to credit for the time
between his arrest and when his term of supervision ended. The parties agree that the
court erred, as do we. Pursuant to section 1170, subdivision (h)(5)(B), an incarcerated
defendant may not accrue credits against a term of mandatory supervision unless the
conduct resulting in the supervision was the “true and only unavoidable basis” for the
incarceration. (People v. Bruner (1995) 9 Cal.4th 1178, 1192, italics omitted.) To
receive credit for the specific time requested here, Venegas must establish that the
probation revocation was based on the new criminal charges alone, and that his probation
was not revoked on other independent grounds. The parties agree that the sex offense
charges were the sole basis for Venegas’s August 28, 2018 arrest, the sole basis for the
revocation petition, and the sole basis for his subsequent admission of violating the
conditions of mandatory supervision. Thus, Venegas is entitled to an additional 212 days
of actual credits.
                                              3
                                 III.   DISPOSITION
      The superior court clerk is directed to prepare an amended abstract of judgment
for case 18CR008237 and case SS170202A to include an additional presentence credit of
212 actual days, for a total of 423 actual days, and to forward a copy of the amended
abstract of judgment to the California Department of Corrections. As modified, the
judgment is affirmed.




                                            4